Douglas, J.,
concurring. I concur in the judgment of the majority. I do so never having to reach the issues discussed by the majority. While those issues are interesting, and in part may be even accurately discussed, the fact is that R.C. 2933.43(C) provides, in part, that “* * * a forfeiture hearing shall be held in such a case [where the property seized was determined by the seizing law enforcement officer to be contraband because of its relationship to an underlying criminal offense] no later than thirty days after the plea of guilty, the conviction, or the admission or adjudication of the violation. * * *” (Emphasis added.)
The defendant here was convicted on October 29, 1987. The hearing on the petition for forfeiture was held on January 21, 1988. Since the hearing was not held within the prescribed thirty-day period, the statute was not complied with and the defendant wins. This is so even though T believe, under the circumstances of this case, that the *184automobile, as contemplated by the statute, was clearly contraband.
The forfeiture statute is strong, but needed, medicine. Because of the endless possibilities of how the statute can be used by law enforcement agencies, the General Assembly obviously meant that certain procedural safeguards be followed. If those time-limit safeguards are not followed, then, said the legislature, forfeiture may not take place. We should enforce, in this regard, the will of the legislative body.